[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                 FILED
                                                         U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                                              September 6 , 2005
                               No. 05-10178
                                                            THOMAS K. KAHN
                           Non-Argument Calendar                   CLERK


                     D.C. Docket No. 04-00008-CR-HL-6


UNITED STATES OF AMERICA,

                                                        Plaintiff-Appellee,

     versus


CELSO SALAZAR CASTILLO,

                                                        Defendant-Appellant.



                 Appeal from the United States District Court
                     for the Middle District of Georgia


                             (September 6, 2005)

Before BLACK, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Rick D. Collum, appointed counsel for Celso Salazar Castillo, in this direct
criminal appeal, has moved to withdraw and filed a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit

of the appeal is correct. Because independent examination of the record reveals no

issues of arguable merit, counsel’s motion to withdraw is GRANTED, and

Castillo’s conviction and sentence is AFFIRMED.




                                          2